Case 3:18-cv-00177-JRK Document 23 Filed 05/18/20 Page 1 of 5 PageID 1181


                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION


 DOUGLAS O. COOK,

                       Plaintiff,

 v.                                                              Case No. 3:18-cv-177-J-JRK

 ANDREW M. SAUL,
 Commissioner of Social Security,

                       Defendant.


                                           ORDER

        This cause is before the Court on the Petition for Attorney Fees Under § 206(b)(1)

 (Doc. No. 21; “Motion”), filed April 29, 2020. On May 12, 2020, Defendant filed a Response

 to Motion for Attorney’s Fees Under 42 U.S.C. § 406(b) (Doc. No. 22; “Response”)

 indicating that he cannot consent to the payment of the requested fee because he does

 not represent Plaintiff, but that he “does not oppose an award of a fee for representation

 in district court that the Court finds reasonable, up to the full amount requested by Plaintiff’s

 attorney . . . .” Response at 1-2.

        In the Motion, Plaintiff’s counsel seeks an award of $41,287.25 pursuant to 42

 U.S.C. § 406(b). Motion at 4. This amount equals twenty-five percent of Plaintiff’s past-due

 benefits. Id. at 1. Counsel represents that the Social Security Administration withheld

 twenty-five percent of Plaintiff’s past-due benefits amount for payment of attorney’s fees.

 Id.; see also Notice of Award (Doc. No. 21-1) at 4.

        Section 406(b)(1)(A) states in pertinent part:

        Whenever a court renders a judgment favorable to a claimant under this
        subchapter who was represented before the court by an attorney, the court
        may determine and allow as part of its judgment a reasonable fee for such
Case 3:18-cv-00177-JRK Document 23 Filed 05/18/20 Page 2 of 5 PageID 1182




        representation, not in excess of 25 percent of the total of the past-due
        benefits to which the claimant is entitled by reason of such judgment . . . .

 42 U.S.C. § 406(b)(1)(A). The statute does not impose a twenty-five percent cap on the

 aggregate of attorney’s fees awarded under § 406(a)—which are awarded for work done

 at the administrative level—and § 406(b). Culbertson v. Berryhill, 139 S. Ct. 517, 519

 (2019). Instead, “the 25% cap applies only to fees for representation before the court, not

 the agency.” Id. at 522.

        The twenty-five percent ceiling was meant “to protect claimants against ‘inordinately

 large fees’ and also to ensure that attorneys representing successful claimants would not

 risk ‘nonpayment of [appropriate] fees.’” Gisbrecht v. Barnhart, 535 U.S. 789, 805 (2002)

 (citation omitted). Section “406(b) does not displace contingent-fee agreements as the

 primary means by which fees are set for successfully representing Social Security benefits

 claimants in court. Rather, § 406(b) calls for court review of such arrangements as an

 independent check, to assure that they yield reasonable results . . . .” Id. at 807. The

 burden is on the attorney to “show that the fee sought is reasonable for the services

 rendered.” Id. (citation omitted). Generally, “[t]he ‘best indicator of the “reasonableness” of

 a contingency fee in a social security case is the contingency percentage actually

 negotiated between the attorney and client . . . .’” Coppett v. Barnhart, 242 F. Supp. 2d

 1380, 1383 (S.D. Ga. 2002) (quoting Wells v. Sullivan, 907 F.2d 367, 371 (2d Cir. 1990)).

        “Although the contingency agreement should be given significant weight in fixing a

 fee, [the district court] must independently assess the reasonableness of its terms.”

 McGuire v. Sullivan, 873 F.2d 974, 983 (7th Cir. 1989). The negotiated contingency fee is

 not reasonable if “the agreement calls for fees greater than the twenty-five

                                              -2-
Case 3:18-cv-00177-JRK Document 23 Filed 05/18/20 Page 3 of 5 PageID 1183




 percent . . . statutory limit, the agreement involved fraud or ‘overreaching’ in its making,

 the resolution of the case was unreasonably delayed by the acts of the claimant’s attorney,

 or would provide a fee ‘so large as to be windfall to the attorney.’” Coppett, 242 F. Supp.

 2d at 1383 (quoting Wells, 907 F.2d at 372); see also McGuire, 873 F.2d at 981. Factors

 to consider in assessing the reasonableness of the fee include whether there was

 unreasonable delay in the litigation caused by the attorney, the quality of the

 representation, the size of the award in relationship to the time spent on the case, and the

 likelihood of the claimant prevailing. Coppett, 242 F. Supp. 2d at 1383; see also Gisbrecht,

 535 U.S. at 808. Additionally, an attorney who successfully claims both Equal Access to

 Justice (“EAJA”) fees from the United States and an award under 42 § U.S.C. 406(b) “must

 refun[d] to the claimant the amount of the smaller fee.” Gisbrecht, 535 U.S. at 796

 (alteration in original) (citation omitted).

        Here, counsel states he represented Plaintiff for over six years, Motion at 6, and

 “reasonably expended 39.0 hours on behalf of Plaintiff,” id. at 5. Counsel indicates that his

 “representation of Plaintiff before this Court was clearly instrumental in [Plaintiff’s] ultimate

 receipt of benefits.” Id. at 3. Due in large part to counsel’s representation, Plaintiff will now

 receive past-due benefits that “amount to approximately $165,149.00.” Id. Plaintiff will also

 receive a “lifetime award” of about “$228,735.00, plus the maximum retirement benefit at

 age 67.” Id. at 3. According to counsel, “[t]he total value of this decision to [P]laintiff is

 therefore more than $393,884.00.” Id. Counsel represents that he “was not responsible for

 any delay in the resolution of this matter . . . .” Id. at 3. Plaintiff and counsel entered into a




                                                -3-
Case 3:18-cv-00177-JRK Document 23 Filed 05/18/20 Page 4 of 5 PageID 1184




 fee arrangement providing for a fee of twenty-five percent of past-due benefits. Id. at 4;

 see also Fee Agreement (Doc. No. 21-2).

         Upon review of the representations made in the Motion and all supporting

 documentation submitted by counsel, and upon consideration of the quality of the

 representation, the nature of the issues raised, and the results achieved, the undersigned

 finds the amount requested is reasonable.

         For the foregoing reasons, it is

         ORDERED:

         1.      The Petition for Attorney Fees Under § 206(b)(1) (Doc. No. 21) is

 GRANTED.

         2.      Plaintiff’s counsel, Erik W. Berger, is awarded $41,287.25 pursuant to 42

 U.S.C. § 406(b), which shall be paid from the past-due benefits awarded to Plaintiff. The

 Commissioner shall now pay Mr. Berger the sum of $41,287.25 from the past-due benefits

 withheld. Any remainder of the withheld past-due benefits shall be paid directly to Plaintiff.

         3.      Upon receipt of the $41,287.25 from the Commissioner, Mr. Berger shall

 immediately return to Plaintiff the $7,761.00, previously awarded to him pursuant to the

 Equal Access to Justice Act (“EAJA”).1




         1
                 Plaintiff’s counsel recognizes the prohibition against “double recovery.” Jackson v. Comm’r
 of Soc. Sec., 601 F.3d 1268, 1271-72 (11th Cir. 2010); see Motion at 2.

                                                    -4-
Case 3:18-cv-00177-JRK Document 23 Filed 05/18/20 Page 5 of 5 PageID 1185




         4.    The Clerk of the Court is directed to enter judgment accordingly and close

 the file.

         DONE AND ORDERED in Jacksonville, Florida on May 18, 2020.




 bhc
 Copies to:
 Counsel of Record




                                           -5-
